Citation Nr: 0530918	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
disability of the left ankle.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from February 1991 to 
November 1991 has been verified.  The record of separation 
refers to more than eight years of prior active service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied entitlement to an increased 
(compensable) evaluation for a disability of the left ankle.  
The veteran continued the appeal after a November 2002 rating 
decision granted a 10 percent evaluation.

In March 2004, the Board remanded the case to the RO for 
additional development.  The case was recently returned to 
the Board.


FINDING OF FACT

The left ankle disability manifestations of limitation of 
motion, primarily in dorsiflexion, with fatigue and evidence 
of weakness secondary to pain, and sensory impairment of the 
intermediate dorsal cutaneous nerve restricts prolonged 
standing or walking; in view of functional loss, the 
manifestations are productive of disablement compatible with 
marked limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a disability of 
the left ankle have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, 
4.124a, Diagnostic Codes 5271 and 8522 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter-Duties to Notify & Assist

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  The VA regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000 and 
codified mainly at 38 C.F.R. § 3.159.  First, there is no 
issue as to the substantial completeness of the application.  
38 U.S.C.A. § 5102.  

Here, VA has notified the veteran and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  The veteran has been advised of the type of 
evidence needed to demonstrate entitlement to the benefit 
sought.  This was accomplished in the August 2001 and 
November 2002 decisions on the rating increase, the January 
2002 statement of the case, and the November 2002, April 
2003, and July 2005 supplemental statements of the case.  
Furthermore, in September 2002 and April 2004 letters, VA 
explained the provisions of the VCAA, and together they 
provided the veteran with notice of the VCAA and explained 
the respective rights and responsibilities under the VCAA.  
It was further noted through the foregoing documents, 
collectively, what was lacking to substantiate the claim.  
The letters to the veteran were collectively comprehensive in 
their presentation of obligations and responsibilities as 
required under the VCAA and the statement of the case and 
supplemental statements of the case provided her with 
additional notice regarding the basis for the decisions, the 
evidence considered and the VCAA provisions.  Given that the 
veteran has been fully advised of the rights and 
responsibilities under the VCAA, the Board concludes that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Finally, a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)).  In this case, the 
initial AOJ decision on the rating increase was made before 
the veteran was notified of the VCAA.  Accordingly, the 
procedural development of this issue is inconsistent with 
Pelegrini, supra.  However, the timing of the notice does not 
alone establish any prejudice to the appellant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran was 
given ample opportunity to provide additional evdience and 
effectively participate in the development of the claim.  The 
record shows VA obtained the record of outpatient treatment, 
had several comprehensive VA examinations and obtained 
private treatment records.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  
This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  From the 
language on page 2 of the April 2004 VCAA letter it 
appears to the Board that the claimant has indeed been 
notified that she should provide or identify any and all 
evidence relevant to the claim.  In this case, because 
each of the four content requirements of a VCAA notice 
has been fully satisfied, with the "fourth element" 
directly referenced in the April 2004 RO letter, the 
Board concludes that a single notice to the appellant 
precisely covered all content requirements.  She was 
invited to submit any evidence she had regarding the 
matter discussed in the respective correspondence.  

As for the duty to assist, the RO obtained VA and private 
clinical records and also obtained comprehensive 
examinations.  In summary, the Board finds that VA has 
notified and assisted the veteran.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose, as the 
development completed after the March 2004 remand satisfied 
the remand order.  See, Mayfield, supra and Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).  Having determined that 
the duty to notify and the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where, as in this 
case, such current findings are adequate and relevant to the 
rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
Powell v. West, 13 Vet. App. 117 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  
A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  When a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  Functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  Diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Dorsiflexion of an ankle to 20 degrees and plantar flexion of 
an ankle to 45 degrees is considered normal.  38 C.F.R. 
§ 4.71a, Plate II.  

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion, less than 30 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion.  38 C.F.R. § 4.71a; Diagnostic Code 
5270.  However, this scheme is not applicable since the 
record does not mention ankylosis of the left ankle. 

A 10 percent evaluation may be assigned for moderate limited 
ankle motion.  A 20 percent evaluation may be assigned for 
marked limited ankle motion.  38 C.F.R. § 4.71a; Diagnostic 
Code 5271.

Complete paralysis of the superficial peroneal nerve, 
eversion of the foot weakened, shall be rated 30 percent.  
Severe incomplete paralysis may be rated 20 percent, moderate 
incomplete paralysis 10 percent, and mild incomplete 
paralysis 0 percent.  38 C.F.R. § 4.124a, Diagnostic Code 
8522. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The record shows that in October 1999, the RO granted service 
connection for residuals, laceration of the left ankle and 
the veteran did not appeal the initial noncompensable (0 
percent) evaluation.  In January 2001, she filed a claim for 
increase and the contemporaneous private chiropractic 
treatment records did show her complaining of left ankle 
soreness, swelling and pain on occasion.  She reported to a 
treating podiatrist that orthotics did not relieve the pain.  
The physician injected a corticosteroid and local anesthetic 
and reported normal sensation and muscle strength, graded as 
4/5, and a notable decrease in active dorsiflexion.  

A VA examiner in February 2001 reported similar complaints 
and difficulty with extended periods of walking that were 
required in her work as a teacher.  The scar was described as 
flat and tender to palpation, but there was no erythema or 
swelling, and muscle strength and foot pulses were reported 
as 5/5 and 2+, respectively.  There was an area of 
paresthesia below the scar on the left dorsum of the foot.  
The range of motion was dorsiflexion 18 degrees and plantar 
flexion 28 degrees, which was appreciably reduced from the 
range of motion in the right foot.  Inversion was 20 degrees 
versus 30 degrees on the right and eversion was 20 degrees 
bilateral.  The diagnosis was post surgical neuralgia of the 
left foot scar.  A December 2001 podiatry clinic report noted 
no pain on palpation of the scar or with range of motion.  
The assessment was superficial peroneal nerve entrapment.

On reexamination in September 2002, dorsiflexion was 0-10 
degrees and plantar flexion 0-35 degrees with weakness (4/5) 
in muscle strength in dorsiflexion when compared to the right 
foot.  There was paresthesia over the entire scar, which 
measured 4 cm, and for several centimeters around the scar.  
There was no degenerative joint disease on X-ray.  The 
diagnosis was superficial peroneal nerve entrapment on the 
basis of muscle weakness in dorsiflexion and loss of 
dorsiflexion motion.  

A VA orthopedic examiner in April 2004 noted the veteran's 
complaint of weakness and fatigue in the left ankle as it 
affected her work as a teacher.  The examiner noted a 
tingling sensation on percussion over the scar that measured 
4 cm x 1 cm at the anterolateral aspect of the left ankle and 
there was no complaint of tenderness over the scar.  The 
range of motion was dorsiflexion 10 degrees and plantar 
flexion 40 degrees, with a complaint of slight pain at the 
extreme of full dorsiflexion.  The examiner stated that the 
assessment of strength was subjective, being under the 
complete control of the veteran, but reported it was 5/5 in 
dorsiflexion, plantar flexion, and inversion.  Eversion 
strength was graded as 3/5, but this was not a direct result 
of the nerve injury according to the examiner.  There was 
slight sensation to pinprick over the dorsal aspect of the 
left foot extending from the scar to the area of the third 
and fourth toes.  The diagnosis was laceration of the left 
ankle with incomplete injury to the intermediate dorsal 
cutaneous nerve.  The examiner identified this nerve as a 
branch of the superficial peroneal nerve and that the 
impairment was wholly sensory.  The examiner stated there was 
slight limitation of active and passive dorsiflexion of the 
left ankle and that weakness was considered secondary to 
pain.

A VA neurology examiner in May 2004 reported no clear muscle 
weakness and no atrophy and normal plantar reflexes but an 
appreciable disturbance in sensory appreciation to pinprick, 
light touch and vibration in the left foot.  The skin in the 
area of the sural nerve was also moderately hypesthetic to 
this as well.  There was swelling about the lateral 
malleolus.  Dorsiflexion was 0-10 degrees, plantar flexion 0-
25 degrees, and inversion and eversion were each 5 degrees.  
The impression was entrapment neuropathy of the distal 
lateral branch of the sural nerve or distal common peroneal 
nerve that was not judged to be the source of significant 
disability.  The electrodiagnostic study of these nerves was 
interpreted as normal.  Occasional left ankle pain complaints 
are noted in contemporaneous VA outpatient treatment records. 

The characterization of the service-connected disability of 
the left ankle is potentially significant, and the recent 
rating indicates that the RO considered various orthopedic 
and neurologic rating schemes.  The representative suggests a 
higher evaluation is warranted under Diagnostic Code 5284 for 
other foot disabilities.  The Board must point out that 
shifting diagnostic codes may appear harmless but may create 
confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, for example, Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  The 10 percent 
rating was determined through the application of the scar and 
neurologic criteria (Diagnostic Codes 7805 and 8523).  There 
are higher evaluations provided for limitation of motion and 
the application of 38 C.F.R. §§ 4.40 and 4.45 is not subsumed 
in the schemes based on limitation of motion.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  With the objective 
findings as discussed below, the Board concludes that the 
evaluation should be under the current rating scheme for 
limitation of motion of the ankle since the primary 
disability is located in the ankle and under the neurologic 
or scar rating schemes the primary functional impairment is 
limitation of motion.  The Board observes that the scar 
criteria would not permit a separate evaluation under either 
the current or prior rating schemes in view of the objective 
manifestations on the several examinations, and both schemes 
defer to limitation of function as the alternative basis for 
rating.  See VAOPGCPREC 3-00 and Diagnostic Codes 7803-7805 
in effect prior to and as amended, effective August 30, 2002.

In summary, the Board finds it is plausible to find from the 
evidentiary record that the veteran suffers from disabling 
pain in the left ankle as a result of long standing, and 
walking, that interferes with her work as a teacher.  This 
pain, and, fatigue, weakness, and lack of endurance would be 
accounted for under sections 4.40 and 4.45.  Her 
sympotmatology has been consistent and the examiners have 
confirmed the range of motion of the ankle was limited by 
pain.  

Although the Board finds that the range of motion has not 
been described as compatible with marked limited motion, the 
other aspects of the left ankle symptomatic manifestations 
such as pain resulting from prolonged standing or walking and 
the weakness and lack of endurance and any sensory impairment 
warrants assignment of an additional 10 percent disability 
evaluation with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The veteran is now rated the maximum 20 
percent evaluation assignable under diagnostic code 5271, 
which liberally applies the benefit of the doubt rule and 
grants the percentage rating sought by the representative, 
albeit under a more appropriate rating scheme. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The recent examinations 
have suggested disagreement among examiners as to the 
impairment of function, but the Board believes the increase 
assigned represents an equitable resolution of the claim at 
this point and it resolves interpretive doubt in the 
veteran's favor.  

Finally, the Board has also considered whether an evaluation 
in excess of 20 percent is warranted on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1), as the record shows that 
the RO considered the rating but did not find that the record 
warranted its application.  However, the evidence of record 
does not demonstrate that the left ankle laceration residuals 
result in a disability picture that is unusual and 
exceptional in nature. There is no indication that the 
condition has required frequent hospitalization, or that that 
it markedly interferes with employment so as to render 
impractical the application of the regular schedular 
standards.  The veteran maintains employment, and the 20 
percent evaluation recognizes marked impairment when the 
various components of her left ankle disability are 
considered.  Accordingly, an extraschedular evaluation is not 
warranted. 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996)(When evaluating an increased rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.), 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

Entitlement to a 20 percent evaluation for a disability of 
the left ankle is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


